IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2013-CT-01179-SCT

KAYLA VAUGHN

v.

PUBLIC EMPLOYEES’ RETIREMENT SYSTEM
OF MISSISSIPPI

                             ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                          06/21/2013
TRIAL JUDGE:                               HON. WINSTON L. KIDD
COURT FROM WHICH APPEALED:                 HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   JIM WARREN, III
                                           JACOB THOMAS EVANS STUTZMAN
                                           JOSHUA REID DANIEL
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JANE L. MAPP
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                               AFFIRMED - 11/12/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       KING, JUSTICE, FOR THE COURT:

¶1.    Kayla Vaughn appeals the decisions of Mississippi’s Public Employees’ Retirement

System (PERS), the Hinds County Circuit Court, and the Court of Appeals, in which she says

she was denied the benefits due to a member of PERS. The retiree died prior to collecting

benefits, and her beneficiary died prior to collecting all of the retiree’s benefits. As the

surviving family member of the beneficiary, but not of the retiree, Kayla asserts that she is

entitled to the remaining benefits. While PERS, the Hinds County Circuit Court, and the
Court of Appeals erred by applying the current versions of the PERS statutes, rather than the

version in force when the retiree made her elections, we ultimately find that such error was

harmless, and thus affirm the judgments of each of these entities in result only.

                       FACTS AND PROCEDURAL HISTORY1

¶2.           Marjorie Kahn was a state employee and consequent member of PERS.
       In October 1999, she applied for disability retirement. Like other applicants,
       she was given a choice of payment options. She chose “Option 4-B.” See
       Miss. Code Ann. § 25-11-115(1) (Rev. 1999). Under this option, Marjorie
       would receive “[a] reduced retirement allowance” throughout her life in
       exchange for “the further guarantee of payment to the named beneficiary,
       beneficiaries, or to the estate, for a specified number of years certain.” Id.
       And if she or her last designated beneficiary died “prior to receiving all
       guaranteed payments due,” then “the actuarial equivalent of the remaining
       payments would be paid to the estate of the retired as intestate property.” Id.

       Marjorie named her daughter, Heather Vaughn, as her beneficiary. Marjorie
       named no other contingent beneficiary. Soon after making these elections,
       Marjorie died. So under Option 4-B, PERS began making monthly payments
       to Heather in the amount of $922.63, guaranteeing these monthly payments for
       twenty years, through October 2019.

              Six months after Marjorie’s death, the Legislature amended section 25-
       11-115(1). The revised Option 4-B directed PERS, in the event “the retired
       member or the last designated beneficiary both die before receiving all
       guaranteed payments due,” to pay “the actuarial equivalent of the remaining
       payments . . . under [the newly created] Section 25-11-117.1(1)[.]” Miss. Code
       Ann. § 25-11-115(1) (Rev. 2010) (citing Miss. Code Ann. § 25-11-117.1(1)
       (Rev. 2010), enacted by 2000 Miss. Laws, Ch. 628, § 2 (H.B. 1281)).

             In August 2011, Heather also died. Traveling under revised Option 4-
       B, PERS calculated the actuarial equivalent of the more than eight years of
       remaining guaranteed payments to be $110,163. PERS then looked to section
       25-11-117.1(1), which, according to PERS, directed it to pay the remaining
       money to Marjorie’s statutory successors.[] So PERS contacted Marjorie’s



       1
      The recitation of facts and procedural history is taken primarily from the Court of
Appeals’ decision.

                                             2
       family to determine which of Marjorie’s surviving family members were
       entitled to this payment.

              PERS also contacted Heather’s family, informing them that, based on
       subsection (2) of section 25-11-117.1, they were entitled to a prorated cost-of-
       living adjustment for the portion of the 2011-2012 fiscal year when Heather
       was still alive and received monthly payments. See Miss. Code Ann. § 25-11-
       117.1(2).[]

               At this point, Heather’s [paternal] half-sister, Kayla Vaughn, objected
       to PERS distributing the actuarial equivalent of the remaining payments to
       Marjorie’s statutory successors. Instead, Kayla insisted that even though she
       is not related to Marjorie,[] PERS should give her the remainder of Marjorie’s
       retirement benefits.

              As Kayla saw it, the $110,163 should have been paid to Heather’s
       statutory successors under section 25-11-117.1(2), not retiree Marjorie’s
       statutory successors under section 25-11-117.1(1). When PERS rejected her
       position, Kayla asked for and was granted an administrative hearing before the
       Claims Committee for the PERS Board of Trustees. See Miss. Code Ann. §
       25-11-120(1) (Rev. 2010). The Committee confirmed the $110,163 was to be
       paid to Marjorie’s successors under subsection (1), not Heather’s successors
       under subsection (2). And the Board of Trustees adopted the Committee’s
       recommendation.

              Kayla then appealed to the Hinds County Circuit Court. See Miss. Code
       Ann. § 25-11-120(2). The circuit court affirmed PERS’s decision. But the
       court did grant Kayla’s request to enjoin PERS from disbursing the $110,163
       to Marjorie’s successors until Kayla’s appeal . . . is finally resolved.

Vaughn v. Pub. Emp.’s Ret. Sys., __ So. 3d __, 2015 WL 528336, No. 2013-CC-01179-

COA, at *1- 2 (Miss. Ct. App. Feb. 10, 2015).

¶3.    In the appeal to the Court of Appeals, the parties focused on the language of the

current versions of Section 25-11-115(1) and Section 25-11-117.1. At oral argument before

the Court of Appeals, the issue was raised that the current language of these two sections did

not go into effect until July 1, 2000, eight and one-half months after Marjorie selected Option



                                              3
4-B on her application for disability retirement and six months after she died. Thus, the

Court of Appeals ordered supplemental briefing on the following issues:

              (1) The relevance, if any, of the pre-2000-amendment language of
       “Option 4-B” – language that was in effect when Kahn applied for benefits on
       October 11, 1999, and language that had not yet been amended when she died
       in January 2000. This language, found in Mississippi Code Annotated Section
       25-11-115(1) (Rev. 1999), stated:

              Option 4-B. A reduced retirement allowance shall be continued
              throughout the life of the retirant, but with the further guarantee
              of payment to the named beneficiary, beneficiaries, or to the
              estate, for a specified number of years certain. If the retired
              member or the last designated beneficiary receiving annuity
              payments dies prior to receiving all guaranteed payments due,
              the actuarial equivalent of the remaining payments would be
              paid to the estate of the retired as intestate property.

              (2) The relevance, if any, of the fact that, under 2000 Miss. Laws, Ch.
       628, § 23 (H.B. 1281), Mississippi Code Annotated Section 25-11-117.1 did
       not come into effect until July 1, 2000 – after Marjorie Kahn had died.

The Court of Appeals ultimately affirmed the judgments of the circuit court and PERS. It

held that Marjorie’s intent that the remaining payments be paid into her estate were Heather

to die before all benefits were paid was clear. Vaughn, 2015 WL 528336, at *2. It found

that paying Heather’s heirs instead of Marjorie’s heirs “would have unconstitutionally

impaired Marjorie’s contractual right to have her heirs receive the remainder of her

retirement if both she and Heather died before all guaranteed payments were made.” Id. at

*3. It consequently rejected any interpretation of Section 25-11-117.1 that conflicted with

Marjorie’s clear intent, and then went on to hold that “PERS’s interpretation [of the new

statutes] has the additional advantage of being supported by the statute’s language.” Id. The

Court of Appeals then interpreted the current Sections 25-11-115 and 25-11-117.1, and found

                                              4
that under these sections, the benefits should be awarded to Marjorie’s statutory

beneficiaries, rather than Heather’s statutory beneficiaries. Kayla filed a petition for writ of

certiorari with this Court, arguing that the Court of Appeals erred in applying the statute as

it was in 1999 because the statute did not have a savings clause and the Court of Appeals

could not discern Marjorie’s intent, and further arguing that the Court of Appeals’

interpretation of Section 25-11-117.1 contravenes the plain language of the statute. We

granted the petition primarily to address the Court of Appeals’ decision to interpret Section

25-11-117.1, the interpretation of which is a matter of first impression in this Court.

                                         ANALYSIS

¶4.      When this Court reviews an administrative agency’s decisions, the Court may not

overturn the agency’s judgment unless the agency’s decision is not supported by substantial

evidence, is arbitrary or capricious, is beyond the scope or power granted to the agency, or

violates constitutional rights. Pub. Emp.’s Ret. Sys. v. Porter, 763 So. 2d 845, 847-48 (Miss.

2000).

¶5.      The Court of Appeals was correct in applying the version of the statute in place when

Marjorie chose her option and when she died. However, it did not need to go the extra step

to interpret the meaning of Section 25-11-117.1. Marjorie simply gets the benefit of the

contract that she made; Section 25-11-117.1 has no relevance.

¶6.      “No State shall . . . pass any Bill of Attainder, ex post facto Law, or Law impairing

the Obligation of Contracts . . . .” U.S. Const. art. I, § 10. Additionally, the Constitution of

the State of Mississippi provides that “[e]x post facto laws, or laws impairing the obligation



                                               5
of contracts, shall not be passed.” Miss. Const. art. 3, § 16. “The Contract Clauses of the

state and federal constitutions are substantially similar.” Porter, 763 So. 2d at 849. They

forbid the Legislature from passing laws that will impair the obligation of contracts. Id. at

850. “[T]he ‘obligation’ of a contract, in a constitutional sense, depends on the law in effect

when that contract was made.” Id. “[T]he legislature may alter a retirement system

member’s contractual rights; but if doing so subjects the member to a substantial

disadvantage, a substantial new advantage must also be conferred upon that member in order

to pass constitutional muster.” Id. The statutory revisions at issue deprived Marjorie of a

significant contractual right, the right to choose how her benefits were to be disbursed and

to whom, without conferring any additional benefits to her. See id. At the time Marjorie

chose her retirement benefits in 1999, she chose that, if she and Heather were to predecease

the end date of the benefits, the benefits would go to her estate as intestate property, and thus,

her heirs. Section 25-11-115, as amended, and Section 25-11-117.1, change this contract and

designate themselves the person or persons to whom the benefits will be distributed. Thus,

it was error for PERS and the courts to use current Sections 25-11-115 and 25-11-117.1 to

determine who receives Marjorie’s benefits, as all involved should have looked to former

Section 25-11-115 as part and parcel of the contract between Marjorie and PERS. Because

former Section 25-11-115 should resolve the issue, the Court of Appeals had no reason to

go one step further and affirm PERS’s interpretation of Section 25-11-117.1.

¶7.    However, we find that in this particular case, the application of Section 25-11-

117.1(1) to Marjorie’s benefits was harmless error. In doing so, we neither endorse nor



                                                6
rebuke the general interpretations of Section 25-11-117.1 by PERS, the circuit court, and the

Court of Appeals. We make no pronouncement as to how to interpret this section, a matter

of first impression, or on whether PERS is correctly interpreting it as a general matter, and

nor should have the Court of Appeals. Our finding of harmless error in this regard is limited

to this case, and this case only.

¶8.     PERS and the Court of Appeals found that Section 25-11-117.1(1) applies to the

distribution of Marjorie’s benefits in this case. That section provides that under certain

conditions,2 certain benefits are payable to “the following persons, in descending order of

precedence”:

        (a) The surviving spouse of the member or retiree;

        (b) The children of the member or retiree or their descendants, per stirpes;

        (c) The brothers and sisters of the member or retiree to their descendants, per
        stirpes;

        (d) The parents of the member or retiree;

        (e) The executor or administrator on behalf of the member or retiree’s estate;

        (f) The persons entitled by law to distribution of the member or retiree’s estate.

Miss. Code Ann. § 25-11-117.1(1) (Rev. 2010). The law when Marjorie chose how to

distribute her benefits provided that, should she and her designated beneficiary both die

before all benefits were distributed, the benefits would be paid to Marjorie’s estate as

intestate property. Miss. Code Ann. § 25-11-115 (Rev. 1999). Intestate property is



        2
        Again, we offer no opinion as to whether those conditions were actually met in this
case.

                                                7
distributed: 1) to a spouse and children, or the children’s descendants (sharing their deceased

parent’s share), in equal parts; 2) to siblings, or their descendants (sharing their deceased

parent’s share), and parents in equal parts; 3) to grandparents, aunts and uncles, in equal

parts; and then 4) to the next of kin in equal degree, computing by the rules of civil law.

Miss. Code Ann. §§ 91-1-3, 91-1-7 (Rev. 2013).

¶9.    While not exactly the same, the PERS statutory list of who is to receive benefits and

the list of heirs to receive intestate property are substantially similar such that the end result

of applying the law as it stood in 1999 and applying Section 25-11-117.1(1) will be similar,

if not identical. Thus, while PERS applied the incorrect law, which impacts Marjorie’s

contractual rights, because the end result is substantially similar to that for which Marjorie

contracted, we find that in this specific case, the incorrect application was harmless error.

Because the end result is so similar, it is difficult to say that this specific application of

Section 25-11-117.1 would unconstitutionally impair Marjorie’s contractual rights. To

reiterate, we limit this holding to this specific case only, and make no findings on the general

interpretation of Section 25-11-117.1, or on whether PERS’s general interpretation is correct.

¶10.   For the aforementioned reasons, we affirm the result, if not the rationale, of PERS,

the Hinds County Circuit Court, and the Court of Appeals.

¶11.   AFFIRMED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
CHANDLER, PIERCE AND COLEMAN, JJ., CONCUR.




                                                8